DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the rejections under 35 USC § 112. Accordingly, the rejections are withdrawn. 
Independent claims were previously indicated as allowable in the prior office action.
Allowable Subject Matter
Claims 1 – 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being 
Harris et al. (U.S. Patent Application Publication 2013/0185654) and Bunner (U.S. Patent Application Publication 2017/0272824) teaches aggregating historical pairing data of devices to develop a threshold related to when devices are paired, the prior art does not teach alone or in combination, nor would it be obvious, to aggregate signal data to determine a threshold based on an audio token signal not being present, i.e. trouble with pairing, and to subsequently utilize the determined threshold for a comparison process to an audio token received via a microphone, as claimed by claims 1, 8 and 15, in combination with other limitations of the claims, thus providing a unique indication for displaying pairing indication based on a unique generation of the threshold when paring devices using acoustic communication.

Conclusion
This application is in condition for allowance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rowe (U.S. Patent Application Publication 2016/0241910); Gutierrez et al. (U.S. Patent Application Publication 2014/0173439).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID SIEGEL/Examiner, Art Unit 2653        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653